20-2789(L)
     Uniformed Fire Officers Association et al. v. de Blasio et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 16th day of February, two thousand twenty-one.
 4
 5           PRESENT: AMALYA L. KEARSE,
 6                            PIERRE N. LEVAL,
 7                            RAYMOND J. LOHIER, JR.,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10           UNIFORMED FIRE OFFICERS ASSOCIATION;
11           UNIFORMED FIREFIGHTERS ASSOCIATION OF
12           GREATER NEW YORK; POLICE BENEVOLENT
13           ASSOCIATION OF THE CITY OF NEW YORK,
14           INC., CORRECTION OFFICERS’ BENEVOLENT
15           ASSOCIATION OF THE CITY OF NEW YORK,
16           INC., SERGEANTS BENEVOLENT ASSOCIATION,
17           LIEUTENANTS BENEVOLENT ASSOCIATION,
18           CAPTAINS ENDOWMENT ASSOCIATION,
19           DETECTIVES’ ENDOWMENT ASSOCIATION,
20
21                            Plaintiffs-Appellants-Cross-Appellees,
22
 1            v.                              No. 20-2789-cv(L)
 2                                            No. 20-3177-cv(XAP)
 3   BILL DE BLASIO, IN HIS OFFICIAL CAPACITY AS
 4   MAYOR OF THE CITY OF NEW YORK, CITY OF
 5   NEW YORK, NEW YORK CITY FIRE
 6   DEPARTMENT, DANIEL A. NIGRO, IN HIS
 7   OFFICIAL CAPACITY AS THE COMMISSIONER
 8   OF THE FIRE DEPARTMENT OF THE CITY OF
 9   NEW YORK, NEW YORK CITY DEPARTMENT OF
10   CORRECTIONS, CYNTHIA BRANN, IN HER
11   OFFICIAL CAPACITY AS THE COMMISSIONER
12   OF THE NEW YORK CITY DEPARTMENT OF
13   CORRECTIONS, DERMOT F. SHEA, IN HIS
14   OFFICIAL CAPACITY AS THE COMMISSIONER
15   OF THE NEW YORK CITY POLICE DEPARTMENT,
16   NEW YORK CITY POLICE DEPARTMENT,
17   FREDERICK DAVIE, IN HIS OFFICIAL CAPACITY
18   AS THE CHAIR OF THE CIVILIAN COMPLAINT
19   REVIEW BOARD, CIVILIAN COMPLAINT
20   REVIEW BOARD,
21             Defendants-Appellees,
22
23   COMMUNITIES UNITED FOR POLICE REFORM,
24
25                    Intervenor-Defendant-Appellee-Cross-Appellant.
26   ------------------------------------------------------------------
27
28   FOR PLAINTIFFS-APPELLANTS-                        ANTHONY P. COLES, DLA Piper
29   CROSS-APPELLEES:                                  LLP, New York, NY; Courtney
30                                                     Gilligan Saleski, DLA Piper
31                                                     LLP, Philadelphia, PA
32
33   FOR DEFENDANTS-APPELLEES:                         ELINA DRUKER, Scott Shorr,
34                                                     Richard Dearing, for James E.

                                            2
 1                                    Johnson, Corporation Counsel
 2                                    of the City of New York, New
 3                                    York, NY

 4   FOR INTERVENOR-DEFENDANT-        TIFFANY R. WRIGHT, Howard
 5   APPELLEE-CROSS-APPELLANT:        University School of Law,
 6                                    Washington, DC (Alex V.
 7                                    Chachkes, Christopher J.
 8                                    Cariello, Rene A. Kathawala,
 9                                    Orrick, Herrington & Sutcliffe
10                                    LLP, New York, NY, on the
11                                    brief); Baher Azmy, Darius
12                                    Charney, Center for
13                                    Constitutional Rights, New
14                                    York, NY

15   FOR AMICUS CURIAE NEW YORK       Aaron Marks, Joseph M.
16   CITY COUNCIL PROGRESSIVE         Sanderson, Kirkland & Ellis
17   CAUCUS:                          LLP, New York, NY
18
19   FOR AMICI CURIAE NAACP LEGAL     Chris A. Hollinger, O’Melveny
20   DEFENSE AND EDUCATIONAL          & Myers LLP, San Francisco,
21   FUND, INC., LAWYERS’ COMMITTEE   CA; Paul Wooten, O’Melveny
22   FOR CIVIL RIGHTS UNDER LAW,      & Myers LLP, New York, NY;
23   LATINOJUSTICE PRLDEF, LAW FOR    Joe Greenbaum, Arthur Ago,
24   BLACK LIVES:                     John Fowler, Lawyers’
25                                    Committee for Civil Rights
26                                    Under Law, Washington, DC;
27                                    Jin Hee Lee, Ashok Chandran,
28                                    NAACP Legal Defense and
29                                    Educational Fund, Inc., New
30                                    York, NY; Juan Cartagena,
31                                    LatinoJustice PRLDEF, New
32                                    York, NY


                              3
 1
 2   FOR AMICUS CURIAE NEW YORK       Molly K. Biklen, Christopher
 3   CIVIL LIBERTIES UNION:           Dunn, New York Civil
 4                                    Liberties Union Foundation,
 5                                    New York, NY; Jamie L. Wine,
 6                                    Lawrence E. Buterman, Samir
 7                                    Deger-Sen, Latham & Watkins
 8                                    LLP, New York, NY
 9
10   FOR AMICI CURIAE NEW YORK        Andrew C. Quinn, The Quinn
11   STATE ASSOCIATION OF POLICE      Law Firm, P.L.L.C., White
12   BENEVOLENT ASSOCIATIONS,         Plains, NY
13   AFFILIATED POLICE ASSOCIATIONS
14   OF WESTCHESTER, ROCKLAND
15   COUNTY POLICE BENEVOLENT
16   ASSOCIATIONS:
17
18   FOR AMICI CURIAE THE             Katie Townsend, Bruce D.
19   REPORTERS COMMITTEE FOR          Brown, The Reporters
20   FREEDOM OF THE PRESS, 31         Committee for Freedom of the
21   NEWS MEDIA ORGANIZATIONS:        Press, Washington, DC
22
23   FOR AMICUS CURIAE JUSTICE        David L. Kornblau, Russell M.
24   COMMITTEE INC.:                  Squire, Covington & Burling
25                                    LLP, New York, NY
26
27   FOR AMICUS CURIAE LAW            Joel D. Bertocchi, Brian S.
28   ENFORCEMENT ACTION               Fraser, Akerman LLP, New
29   PARTNERSHIP:                     York, NY
30
31   FOR AMICI CURIAE GIRLS FOR       Joel M. Cohen, Shireen Barday,
32   GENDER EQUITY, TRANSGENDER       Katherine M. Marquart, Maya
33   LAW CENTER:                      H. Nuland, Sarah L. Segal,
34                                    Gibson, Dunn & Crutcher,

                                 4
 1                                   New York, NY; Julie Hamilton,
 2                                   Gibson, Dunn & Crutcher,
 3                                   Denver, CO
 4
 5   FOR AMICUS CURIAE NEW YORK      Pamela S.C. Reynolds, Littler
 6   STATE BLACK, PUERTO RICAN,      Mendelson, P.C., Fairport, NY
 7   HISPANIC & ASIAN LEGISLATIVE
 8   CAUCUS:
 9
10   FOR AMICUS CURIAE NEW YORK      Jeffrey P. Mans, Law Office of
11   STATE LAW ENFORCEMENT           Jeffrey P. Mans, Albany, NY
12   OFFICERS UNION, DISTRICT
13   COUNCIL 82, AFSCME, AFL-CIO:
14
15   FOR AMICUS CURIAE THE POLICE    James B. Tuttle, The Tuttle
16   CONFERENCE OF NEW YORK, INC.:   Law Firm, Clifton Park, NY
17
18   FOR AMICUS CURIAE SYRACUSE      Roger W. Bradley, Elizabeth A.
19   POLICE BENEVOLENT               Genung, Melvin & Melvin,
20   ASSOCIATION, INC.:              PLLC, Syracuse, NY
21
22   FOR AMICUS CURIAE NEW YORK      Richard S. Corenthal, Paul K.
23   STATE PROFESSIONAL FIRE         Brown, Archer, Byington,
24   FIGHTERS ASSOCIATION:           Glennon & Levine LLP,
25                                   Melville, NY; Nathaniel G.
26                                   Lambright, Blitman & King
27                                   LLP, Syracuse, NY
28
29
30   FOR AMICI CURIAE FORMER         Joshua Colangelo-Bryan,
31   PROSECUTORS ALVIN BRAGG,        Anthony P. Badaracco,
32   TARYN MERKL, CHIRAAG BAINS,     Dorsey & Whitney LLP,
33   NATHANIEL AKERMAN, G.           New York, NY
34   MICHAEL BELLINGER, RICHARD

                              5
 1         F. ALBERT, ROLAND G. RIOPELLE,
 2         ISABELLE A. KIRSHNER,
 3         ALEXANDER RIAS, LAUREN-
 4         BROOKE EISEN, XAVIER
 5         DONALDSON:
 6
 7         FOR AMICI CURIAE COMMON                        Sean Murphy, Kamel Aitelaj,
 8         CAUSE/NEW YORK,                                Milbank LLP, New York, NY
 9         REINVENT ALBANY,
10         CITIZENS UNION, BETANYC:
11
12         FOR AMICI CURIAE SUFFOLK                       Alex J. Kaminski, Davis &
13         COUNTY POLICE CONFERENCE,                      Ferber, LLP, Islandia, NY
14         INC., SUFFOLK COUNTY POLICE
15         BENEVOLENT ASSOCIATION,
16         INC., METROPOLITAN
17         TRANSPORTATION AUTHORITY
18         POLICE BENEVOLENT
19         ASSOCIATION, INC:
20

21         Appeal from an order of the United States District Court for the Southern

22   District of New York (Katherine P. Failla, Judge).

23         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

24   AND DECREED that the order of the District Court is AFFIRMED.

25         This appeal arises from the repeal of § 50-a of the New York Civil Rights

26   Law, which for decades shielded law enforcement disciplinary records from

27   public disclosure. Shortly after the repeal, New York City (the “City”)

                                              6
 1   announced its intention to proactively publish certain types of disciplinary

 2   records and provide other records upon request consistent with its obligations

 3   under New York’s Freedom of Information Law (FOIL), N.Y. Pub. Off. Law

 4   §§ 84–90. Several unions (the “Unions”) representing uniformed members of the

 5   New York City Police Department (“NYPD”), the New York City Fire

 6   Department (“FDNY”), and the New York City Department of Correction

 7   (“DOC”) filed this action against the City, the NYPD, the FDNY, the DOC, the

 8   Civilian Complaint Review Board (“CCRB”), and their principal officers. The

 9   Unions moved to preliminarily enjoin any disclosure of allegations of

10   misconduct against their members that are unsubstantiated, unfounded, or non-

11   final, or that resulted in an exoneration or a finding of not guilty. The District

12   Court (Failla, J.) denied the motion in substantial part, but granted a limited

13   preliminary injunction in favor of the Unions, which we explain further below.

14   The Unions appealed from the denial of their motion, and Communities United

15   for Police Reform (“CPR”), which intervened in this case, cross-appealed from

16   the District’s Court’s limited preliminary injunction. Another panel of this Court

17   granted a stay of the District Court’s order pending disposition of this appeal.


                                               7
 1         We assume the parties’ familiarity with the underlying facts and prior

 2   record of proceedings, to which we refer only as necessary to explain our

 3   decision to affirm.

 4      1. The Unions’ Appeal: Preliminary Injunction in Aid of Arbitration

 5         We review the District Court’s order for abuse of discretion. See SG

 6   Cowen Sec. Corp. v. Messih, 224 F.3d 79, 81 (2d Cir. 2000).

 7         Each of the Unions’ collective bargaining agreements (“CBAs”) contains an

 8   arbitration provision, and the Unions ask the Court to enjoin the NYPD’s and the

 9   CCRB’s planned disclosures pending adjudication of their claims in arbitration.

10   Under New York law, which governs the CBAs, a court may issue a preliminary

11   injunction in aid of arbitration if the movant demonstrates that (1) absent a

12   preliminary injunction, an award in arbitration “may be rendered ineffectual,”

13   (2) the movant is likely to succeed on the merits of the claim to be arbitrated,

14   (3) there is a “danger of irreparable harm” to the movant should preliminary

15   relief be denied, and (4) the balance of the equities “tips in the petitioner’s favor.”

16   Id. at 81–84.




                                                8
 1         Here, the Unions assert that the planned disclosures will violate two

 2   provisions common to all of their CBAs. The District Court denied the Unions’

 3   motion for a preliminary injunction only as it related to the first provision, which

 4   states that upon an officer’s “written request to the Chief of Personnel,” NYPD

 5   “will . . . remove from the Personnel Folder investigative reports which, upon

 6   completion of the investigation are classified ‘exonerated’ and/or ‘unfounded.’”

 7   App’x 1528. We agree with the District Court that this provision does not

 8   conflict with the planned public disclosures, substantially for the reasons set

 9   forth in the District Court’s decision. Special App’x 19–21. Removal of such

10   records from a personnel file, as called for by the CBAs, does not require

11   eliminating them from all of the City’s records. There is no contention that the

12   City has failed to adhere to its obligation to remove the records from personnel

13   files or has improperly considered them in connection with personnel decisions

14   (such as promotion or termination). Moreover, to the extent that this claim

15   implicates records that must be disclosed under FOIL, the NYPD cannot bargain

16   away its disclosure obligations. Matter of M. Farbman & Sons v. N.Y.C. Health

17   & Hosps. Corp., 62 N.Y.2d 75, 80, 476 N.Y.S.2d 69, 71 (1984). The District Court


                                              9
 1   therefore acted within its discretion when it concluded that the Unions failed to

 2   demonstrate a likelihood of success on the merits in the arbitration of this claim.

 3   See SG Cowen, 224 F.3d at 84.

 4      2. The Unions’ Appeal: Preliminary Injunction Pending Resolution of
 5         Remaining Claims

 6         “[D]istrict courts may grant a preliminary injunction where a plaintiff

 7   demonstrates irreparable harm and meets either of two standards: (a) a

 8   likelihood of success on the merits, or (b) sufficiently serious questions going to

 9   the merits to make them a fair ground for litigation, and a balance of hardships

10   tipping decidedly in the movant’s favor.” Trump v. Deutsche Bank AG, 943 F.3d

11   627, 635 (2d Cir. 2019) (quotation marks omitted), vacated and remanded on

12   other grounds, 140 S. Ct. 2019 (2020). We do not decide whether the Unions

13   must satisfy one standard or the other here because we conclude that the District

14   Court did not abuse its discretion under either standard.

15         A. Irreparable Harm

16         The Unions assert that law enforcement officers will have fewer

17   employment opportunities in the future if records of the allegations against them

18   that prove to be unfounded or unsubstantiated are disclosed, even though each

                                              10
 1   record will reveal the outcome of the investigation. But the District Court noted

 2   that future employers were unlikely to be misled by conduct records that

 3   contained “dispositional designations” specifying that allegations of misconduct

 4   were unsubstantiated, unfounded, or that the accused officer was exonerated.

 5   See Special App’x 14–15. As the District Court also noted, despite evidence that

 6   numerous other States make similar records available to the public, the Unions

 7   have pointed to no evidence from any jurisdiction that the availability of such

 8   records resulted in harm to employment opportunities. Id. For these reasons,

 9   the District Court did not abuse its discretion when it determined that the

10   asserted harm was speculative and that the Unions had failed to demonstrate on

11   this record that the officers will suffer irreparable harm to their employment

12   opportunities that cannot be remedied by an award of lost wages. In general,

13   “irreparable harm is not shown in employee discharge cases simply by a

14   showing of financial distress or difficulties in obtaining other employment

15   ‘however severely they may affect a particular individual.’” Stewart v. INS, 762

16   F.2d 193, 199 (2d Cir. 1985) (quoting Sampson v. Murray, 415 U.S. 61, 92 n.68

17   (1974)).


                                             11
 1         We also address the Union’s more general assertion of heightened danger

 2   and safety risks to police officers. We fully and unequivocally respect the

 3   dangers and risks police officers face every day. But we cannot say that the

 4   District Court abused its discretion when it determined that the Unions have not

 5   sufficiently demonstrated that those dangers and risks are likely to increase

 6   because of the City’s planned disclosures. In arriving at that conclusion, we note

 7   again that many other States make similar misconduct records at least partially

 8   available to the public without any evidence of a resulting increase of danger to

 9   police officers. See App’x 1035–36, 1163, 2140–42.

10         B. The Merits

11         The Unions also have not raised sufficiently serious questions on the

12   merits of their claims. First, the Unions assert a “stigma-plus” claim under the

13   Federal and New York State Constitutions. Under both federal and state law,

14   stigma-plus claims require the plaintiff to adequately demonstrate an “injury to

15   one’s reputation (the stigma) coupled with the deprivation of some ‘tangible

16   interest’ or property right (the plus), without adequate process.” DiBlasio v.

17   Novello, 344 F.3d 292, 302 (2d Cir. 2003); see Matter of Lee TT. v. Dowling,


                                             12
 1   87 N.Y.2d 699, 708, 642 N.Y.S.2d 181, 187 (1996). The Unions fail to demonstrate

 2   that any officer will be deprived of a tangible interest or property right. We have

 3   held that diminished future employment opportunities resulting from a

 4   damaged reputation, as opposed to some independent legal detriment, are not

 5   sufficient. See Sadallah v. City of Utica, 383 F.3d 34, 38–39 (2d Cir. 2004). 1

 6         The Unions’ equal protection claims fare no better. Because law

 7   enforcement officers are not a protected class for equal protection purposes, they

 8   must show that there is no rational and nondiscriminatory basis to treat their

 9   records differently from the records of other public employees. See Sensational

10   Smiles, LLC v. Mullen, 793 F.3d 281, 284 (2d Cir. 2015). Even the Unions

11   recognize that “the unique responsibilities of law enforcement officers set them

12   apart.” Unions Br. 56. Because the public has a stronger legitimate interest in the

13   disciplinary records of law enforcement officers than in those of other public

14   employees, the District Court correctly determined that there was a rational,

15   nondiscriminatory basis for treating the two sets of records differently.



     1 We assume, without deciding, that the protections provided by the New York State
     Constitution are equivalent to their federal counterparts, as no party has suggested
     otherwise.

                                               13
 1         Next, the Unions contend that when officers entered plea agreements in

 2   disciplinary proceedings, those agreements implicitly incorporated § 50-a of the

 3   Civil Rights Law. Again, we disagree. The New York Court of Appeals has

 4   cautioned that a contract “does not transform all statutory requirements that may

 5   otherwise be imposed under [the governing] law into contractual obligations,”

 6   and it has “decline[d] to interpret [a contract] as impliedly stating something

 7   which [the signatories] have neglected to specifically include.” Skanska USA

 8   Bldg. Inc. v. Atl. Yards B2 Owner, LLC, 31 N.Y.3d 1002, 1007, 74 N.Y.S.3d 805,

 9   807–08 (2018) (quotation marks omitted). “[R]ead[ing] into . . . contracts terms

10   that do not exist based on then-existing statutory language, . . . would protect

11   against all changes in legislation, . . . [and] severely limit the ability of state

12   legislatures to amend their regulatory legislation.” Am. Econ. Ins. Co. v. State of

13   N.Y., 30 N.Y.3d 136, 154, 65 N.Y.S.3d 94, 107 (2017) (quotation marks omitted).

14   The Unions do not point to any legislative history in support of their argument,

15   or to any evidence that the parties to the plea agreements intended to incorporate

16   § 50-a as the Unions suggest. Nor do the Unions argue that § 50-a “affect[s] the

17   validity, construction, and enforcement” of the plea agreements. Id.


                                                 14
 1         The Unions also argue that the City’s decision to publish certain

 2   disciplinary records without individualized review is arbitrary and capricious

 3   under Article 78 of the New York Civil Practice Law and Rules. See N.Y.

 4   C.P.L.R. §§ 7801, 7803(3). Substantially for the reasons provided by the District

 5   Court in its order, we reject their argument. As the District Court observed, the

 6   City appears to still recognize those specific FOIL exemptions that are designed

 7   to protect against unwarranted invasions of personal privacy or endangering a

 8   person’s safety. See N.Y. Pub. Off. Law § 87(2)(b), (f).

 9         Alternatively, the Unions assert that it was arbitrary and capricious for the

10   City to change without explanation its established practice of asserting that

11   records relating to unsubstantiated allegations should be withheld under FOIL’s

12   exemption for documents whose disclosure would constitute an unwarranted

13   invasion of privacy. See Unions Br. 48–51; Matter of Charles A. Field Delivery

14   Serv., Inc., 66 N.Y.2d 516, 520, 498 N.Y.S.2d 111, 115 (1985). But that practice, if it

15   ever existed, appears to have ended no later than 2017. See App’x 1614, 1643.

16   And any change in the CCRB’s position was adequately explained by the

17   Mayor’s public remarks following the repeal of § 50-a. See Transcript: Mayor de


                                               15
 1   Blasio Holds Media Availability, NYC.gov (June 17, 2020), available at

 2   https://www1.nyc.gov/office-of-the-mayor/news/446-20/transcript-mayor-de-

 3   blasio-holds-media-availability.

 4         C. Balance of the Equities

 5         As for the balance of the equities, the Unions argue that the equities favor a

 6   preliminary injunction because disclosure of information is permanent, while

 7   those who seek information will suffer only delay if an injunction is entered. We

 8   do not doubt the sincerity of the Unions’ concerns. As several amici point out,

 9   however, delay for victims unable to obtain information about the status of their

10   complaints is itself costly both for them and for various other stakeholders in the

11   criminal justice system, see, e.g., Brief for Former Prosecutors as Amici Curiae

12   Supporting Intervenor-Defendant-Appellee-Cross-Appellant 6–10, as well as the

13   press, see Brief for The Reporters Committee for Freedom of the Press & 31 News

14   Media Organizations as Amici Curiae Supporting of Intervenor-Defendant-

15   Appellee-Cross-Appellant 15–21. Because the Unions’ stated interests are

16   counterbalanced by other important policies, the District Court did not abuse its




                                             16
 1   discretion in determining that the balance of the equities does not tip in their

 2   favor.

 3       3. CPR’s Cross-Appeal

 4            The District Court granted the Unions’ motion for a preliminary injunction

 5   in aid of arbitration as it related to the second provision of the CBAs relevant to

 6   this appeal, Section 8. 2 Under Section 8, a police officer who has “been charged

 7   with a ‘Schedule A’ violation as listed in [the] Patrol Guide,” proceeds to a

 8   disciplinary trial on such charge, and is not determined guilty may “petition the

 9   Police Commissioner for a review for the purpose of expunging the record of the

10   case.” App’x 1528. On its cross-appeal, CPR argues that the District Court’s

11   decision to enjoin the disclosure of these records was an abuse of discretion

12   because the NYPD cannot bargain away its FOIL obligations. See CPR Br. 22–29,

13   70–73. 3 But on this record, we conclude that enforcing Section 8 would not affect



     2 The relevant provision appears in Section 8 of most, but not all, CBAs. Like the
     District Court, we refer only to its usual location for ease and clarity.
     3 We are not persuaded by the Unions’ contention that CPR lacks standing to appeal


     because it is not a signatory to the CBAs. CPR is injured by the injunction because it
     prevents the NYPD from fulfilling CPR’s FOIL request for documents covered by this
     provision. CPR argues that the CBAs impermissibly deprive it of rights guaranteed by
     FOIL.

                                               17
 1   those obligations. As the City notes, “Schedule A” lists “technical violations,”

 2   City Br. 16, such as “[i]mproper uniform or equipment” and “[r]eporting late for

 3   duty,” N.Y. Police Dep’t Patrol Guide 206-03 Schedule A (effective April 20,

 4   2017). And under New York law, “a law enforcement agency may redact records

 5   pertaining to technical infractions . . . prior to disclosing such records” pursuant

 6   to FOIL. N.Y. Pub. Off. Law § 89(2-c). Accordingly, we conclude that the District

 7   Court did not abuse its discretion in preliminarily enjoining disclosure of these

 8   records. If CPR can show that “Schedule A” violations include anything other

 9   than “[t]echnical infraction[s]” as defined by New York law, see N.Y. Pub. Off.

10   Law § 86(9), it may move the District Court for appropriate relief, see Weight

11   Watchers Int’l, Inc. v. Luigino’s, Inc., 423 F.3d 137, 141 (2d Cir. 2005).

12         We have considered the Unions’ remaining arguments and conclude that

13   they are without merit. For the foregoing reasons, the District Court’s order is

14   AFFIRMED.

15                                           FOR THE COURT:
16                                           Catherine O’Hagan Wolfe, Clerk of Court




                                               18